﻿
I should like first to extend my sincere felicitations to Mr. Peter Florin on his unanimous election as President of the forty-second session of the General Assembly. His outstanding ability and statesmanship will serve to guide our deliberations most efficiently and effectively. May I also record my delegation's appreciation of the successful and productive presidency of Mr. Humayun Choudhury, Foreign Minister of Bangladesh, at the forty-first session of the General Assembly.
This annual assembly provides yet another occasion for Member States to focus attention on the challenges and opportunities confronting the international community, in the weeks ahead we shall deliberate on the many burning and pressing issues which make up the contemporary world - issues which demand the attention of our Organization, It is the fervent hope of my delegation that in the often frenzied atmosphere of speech-making and lobbying we shall not lose sight of the fact that the ever growing number of issues before this body demand solution. We are here because we believe in the role of the United Nations as the highest and broadest forum for deliberating upon the affairs of the international community, indeed upon the affairs of mankind, and for the construction of international peace and development.
There can be no illusion about the fact that peace, freedom, social justice and economic progress and development are of fundamental importance to the United Nations. It is true that in many parts of the world confrontations still persist, controversial issues remain unresolved and suffering continues. It is true that the sovereignty of nations, small nations in particular, continues to be violated. It is equally true that a large part of mankind is living in poverty, in dire need of food, shelter, medical care and basic education. Hence, the Organization must not be regarded as the special preserve of some patties or be manipulated by others.
Let me state categorically that Malaysia firmly believes in the United Nations and its efficacy in dealing with the expanding contemporary world. Despite the challenges that confront and threaten us, the world is a better place today than it would have been without the United Nations. Today mankind is able to anticipate the future with a degree of optimism.	  
Malaysia has given substance to the belief that contemporary international problems should be resolved through the United Nations. In recent years, the international community has been alarmed by the dramatic rise and impact of drug abuse and illicit drug trafficking on societies throughout the world. It was obvious that it was only through effective international action that the problem could be eradicated. For this reason, Malaysia strongly supported the initiative Secretary-General's initiative that led to the convening of the International Conference on Drug Abuse and Illicit Trafficking in Vienna last June. Our commitment found expression in the fact that our Prime Minister, Dato Seri Dr. Mahathir Mohamad, presided over the Conference. We are pleased with the results of the Conference, which provided the political will and laid down the framework for combating the drug menace. We urge societies everywhere and at all levels to make every possible effort to put that framework and political will into effect.
In Vienna, the Conference agreed to declare an International Day against Drug Abuse and requested the Assembly to choose an appropriate date. It seems to us that 26 June, the day the Conference adopted its Declaration, would be appropriate. It would remain us of our pledge to express the political will needed to sustain the fight against the drug menace. The Assembly must also, at this session, take practical measures for implementation of the guidelines contained in the Comprehensive Multidisciplinary Outline (CMO). Increased contributions must be provided to enhance the effective work done by the United Nations Fund for Drug Abuse Control. Particular benefits can be derived through the convening of drug-related international and regional seminars, training programmes and the vital exchanges of information. The Division of Narcotic Drugs can be made the central depository for all information on drug-related activities and methodologies and such information should made readily available to Member States. 
Similarly, we are concerned over developments in Antarctica and their impact on the interests and concerns of society as a whole. In our view, and in that of many like-minded countries, the Antarctic Treaty does not adequately address those interests and concerns. We have brought the issue before the United Nations, convinced that it is the right place for dealing with the matter in a constructive manner. We are not unaware of the fact that the existing Treaty does contain some provisions that are conducive to international co-operation and regional peace. We must be satisfied that the interests of mankind are not disregarded in those instances. Despite what has been said about our motives in bringing the matter before this body, I should like to state emphatically that it is still our hope that through dialogue and consultations with the parties to the Treaty we shall eventually succeed in arriving at a consensus for an Antarctic Treaty system that would be universally accepted as representing the interests of mankind. The United Nations must of course have a role to play in that exercise.
Our Organization continues to be faced with many cases of failure to adhere to the basic principles of the Charter and to United Nations resolutions. In Kampuchea, Vietnamese forces continue to defy General Assembly resolutions calling for their withdrawal and for the restoration of the right of self-determination to the people of that country. As long as this defiance of United Nations resolutions persists the peace and stability of the region of South-East Asia will be threatened. In spite of the inherent threat posed by the occupation of Kampuchea by Viet Nam, the members of the Association of South-East Asian Nations (ASEAN) have consistently encouraged a comprehensive and lasting political solution to the Kampuchean problem, in conformity with the purposes and principles of the United Nations Charter. In this respect, we are grateful that the Secretary-General and his Special Representative are taking an active interest in the matter.
I am sure that it has not escaped the notice of most delegations that following recent developments there has been a flurry of notes circulated as United Nations documents. If, for some, the circulation of those notes has confused rather than clarified the Issue, we are not surprised. There has been no hesitation on the part of Viet Nam to confuse the international community. Viet Nam and all the parties concerned should persist in the search for a political solution. In this context, the recent initiative taken by the Foreign Minister of Indonesia is a step forward. The proposal is for a meeting of certain persons in their individual capacities with a view to effecting the withdrawal of Vietnamese forces, and for national reconciliation. This would help to bring about a lasting settlement.
Let me state the basic issues again: first, Viet Nam usurped the sovereignty of a small neighbouring State·, secondly, with the help of 150,000 of its troops, Viet Nam installed a puppet regime whose legitimacy has been consistently rejected by the international community through successive resolutions of the United Nations. General Assembly and the survival of that regime continues to be dependent on the presence of Vietnamese forces; thirdly, successive United Nations resolutions have called for the withdrawal of those forces, the restoration of Kampuchean sovereignty, and a comprehensive and lasting political solution; and fourthly the Kampucheans have suffered needlessly for far too long. Masses of innocent people are displaced from their homes and forced to seek refuge and relief in Thailand.
The ASEAN countries stand firmly behind the resolutions of the General Assembly, and we urge Viet Nam to enter into a genuine and constructive dialogue with the Coalition Government of Democratic Kampuchea under the presidency of Prince Norodom Sihanouk. Only on this basis, we feel, can a comprehensive and lasting political solution be reached in consonance with the Charter of the United Nations. There is the other question of refugees from Viet Nam itself. The ASEAN countries are still facing a continuing flow of refugees from Viet Nam as a result of Viet Nam's failure fully to implement an orderly departure programme. It is imperative that Viet Nam address this problem urgently.
Afghanistan is another instance where the sovereignty of a small nation has been violated and trampled upon. We continue to follow with interest the mediation efforts conducted under the auspices of the Secretary-General's Special Representative, and remain concerned that while those efforts are going on Afghanistan continues to be ravaged by repression, resulting in the deaths of many Afghans, while millions more are forced to live as refugees. A political solution is contingent upon the early withdrawal of Soviet forces from Afghanistan, recognition of the right of the refugees to return to their homeland and the restoration of Afghanistan's sovereignty. We call on the Soviet Union to demonstrate the necessary good faith and flexibility so that the process initiated by the Secretary-General can be successfully concluded and there can be self-determination in Afghanistan.
Some of the major threats to international peace and security, such as the situation in the Middle East, the question of Palestine and the apartheid policy of South Africa, have for a very long time remained resistant to solutions. These questions cannot be resolved as long as the major Powers, in particular, refuse to act decisively and in accordance with United Nations decisions.
In the Middle East, Israel has not ceased its aggression against the Arab peoples; it has not given up the Arab territories that it occupies; nor has it accepted the reality of the Palestinian people as a nation or respected the inalienable rights of the Palestinians, which include the tight to their homeland. Israel has continued to pursue aggressive and expansionist policies, with total disregard of the norms of international conduct. Encouraged by the stand of certain Powers, Israel continues to choose the option of brute strength, military might and terrorism, while rejecting peaceful solutions. The attitude of Israel and its supporters has severely constrained the ability of the United Nations Ь act effectively. Malaysia cannot ignore the fact that these are severe transgressions of the Charter.
Malaysia strongly supports the convening of an international conference on peace in the Middle East, with the participation of all parties, including the Palestine Liberation Organization (PLO), as the sole representative of the Palestinian people, in order to find a comprehensive solution to the problem. This just and reasonable approach has been supported consistently by the General Assembly.	,
In southern Africa, despite the condemnation of virtually all the Member States of the United Nations, the racist minority regime of South Africa persists in its policy of apartheid. The time is long past for merely debating this issue. What is required now is decisive action against Pretoria in the form of comprehensive mandatory sanctions under Chapter VII of the Charter. Some major nations with vested interests in South Africa remain opposed to mandatory sanctions on the ground that sanctions would be ineffective and create hardship for blame South Africans and the front-line States. We reject this argument because the same countries have not been loath to apply sanctions when it has suited the interests.
In any case, if those countries are truly concerned about the repercussions of sanctions, there are practical measures which can be taken to alleviate the effects of sanctions for black South Africans and the front-line States. For instance, the Non-Aligned Movement has established a Fund for Southern Africa for this very purpose. We therefore urge the major Powers concerned to act decisively so that the evil system of apartheid may be terminated.
It is also incumbent on the international community - in particular the permanent members of the Security Council - to restore the inalienable rights of the Namibian people, on the basis of Security Council resolution 43 5 (197 8) . We reject any linkage of the Namibia question to extraneous issues. In this connection, Malaysia reiterates its firm support for the South West Africa People's Organization (SWAPO) in its struggle for justice and freedom for the people of Namibia.
If this Organization is to serve mankind effectively, Member States must able by the fundamental principles of the Charter. They have the obligation to have recourse to peaceful means for the settlement of disputes. Yet we are witness to the Iran-Iraq conflict, now in its eighth year. Thousands have been sacrificed j cities have been ravaged·, chemical weapons have been used·, and vast economic resources which could otherwise have been used for constructive purposes have been wasted. Whatever the final outcome of the conflict may be, it is clear that no side will emerge the victory both sides will inherit the destructive results of the war and the consequences of lost resources and lost opportunities.
The world had hoped that with the unanimous adoption last July of Security Council resolution 598 (1987) some positive result would ensue for the termination of the conflict. Instead, what is occurring is a heightening of tension as the conflict escalates and the warships of several nations converge in the area. Each major actor appears to be putting conflicting national and strategic interests before the objectives of Security Council resolution 598 (1987). Yet we note the unanimity in the adoption of that resolution. Malaysia totally supports the Secretary-General's efforts to secure application of Security Council resolution 598 (1987) and we appeal to the two belligerents to be responsive to him and to stop the carnage and insanity of the conflict,
Malaysia has consistently advocated the principle that regional countries have a primary duty in the resolution of regional problems through dialogue and consultation. We firmly believe in regionalism as a basis for developing strong neighbourly relations in the interest of peace and stability. That is the foundation of our co-operation in ASEAN, which has contributed to progress and a growing sense of confidence in the region. We believe that this confidence is crucial in our effort to address current challenges and in forging peace and stability in the area. ASEAN has recently commemorated its twentieth anniversary and is currently preparing for a third summit further to enhance co-operation between Member States and make the Association stronger in the coming decades. We are happy to note that a similar trend is emerging in Central America, where a peace plan was signed last August in Guatemala. That plan received the support of the Contadora and the Support Groups, I would like to express the hope that this trend will enable the peoples of Central America to attain justice, to defend their freedom and independence and to concentrate on development free from super-Power rivalries.
In North-East Asia, Malaysia urges the resumption of bilateral dialogue between the Governments of the Republic of Korea and the Democratic People's Republic of Korea for normalization of relations which would reduce tension in the Korean peninsula. It is hoped that through earnest efforts common ground can be found. Malaysia stands ready to support initiatives of either patty that are directed to achieving enduring peace and security in that region.
Malaysia hopes that the discussions between the various interested parties conducted through the auspices of the International Olympic Council will bring about positive results and help pave the way for the Republic of Korea and the Democratic People's Republic of Korea to interact in other areas of their relations.
For decades the international community has been staggered by the arms race. For many years the United Nations has been addressing this vital and complex question, in the final analysis, while the nuclear-armed States, especially the two super-Powers, are primarily responsible to effect real change, all nations must also contribute by working against nuclear proliferation and being supportive of the disarmament process. A stop must be put to this insane race, not merely because of its implications with respect to the survival of mankind but also because, in the stand-off, huge amounts continue to be spent which could otherwise be channelled into more constructive pursuits. We are encouraged by the United States and the Soviet negotiators closing the ground on an agreement covering medium and short-range nuclear missiles. The two super-Powers must enter into serious negotiations on strategic weapons and a nuclear test ban. It is hoped that these negotiations will pave the way for agreements covering the whole range of nuclear disarmament. In this context the recommendations of the recently concluded International Conference on the Relationship between Disarmament and Development will provide some impetus for change in the flow of resources from armament to economic and social development at both the national and international levels.
The security and well-being of the peoples of the world cannot be separated from social and economic development. In fact, the United Nations has an equally pivotal role to play in this regard. For the past few years the international community has had to grapple with the growing international debt problem, continuing recessionary trends in commodity prices, major problems in food and agriculture and, in general, international trade. Protectionist measures are on the rise and are being manifested in new legislation and trade restrictive actions in developed countries.
It is difficult to envisage any progress in the international trading environment, unless the developed countries themselves believe in the need to maintain a more liberal and open international trade system and give favourable and differential treatment to developing countries. It is to the interest of all to adopt steps to roll bade protectionism and resuscitate international trade. It is for this reason that Malaysia sees a significance in the new round of multilateral trade negotiations.
The seventh session of the United Nations Conference on Trade and Development (UNCTAD VII) concluded recently with a consensus agreement. We are encouraged by this result as it manifests a common desire of States to consult together on major economic problems confronting the world today. We are particularly pleased that all the obligations for the establishment of the Common Fund have been fulfilled. Malaysia would wish to see the Common Fund activated to strengthen trade as well as research and development in commodities. We stand ready to participate positively in bringing equilibrium back to commodity prices.
The international economic trends of the 1980s have convinced us that the pressing economic problems confronting the international economy cannot be resolved in isolation by a particular group of countries, be they developed or developing. Malaysia firmly believes that multilateral co-operation provides an effective means to overcome these problems. We cannot ignore the fact that the world economy is characterized by the high concentration of decision-making power among a few developed countries. Indeed, no country or bloc of countries should claim the wisdom to prescribe cures for what ails the global economy. The close interdependence of the global economy has time and again proved resistant to such selective prescription. Developing and developed countries must honestly acknowledge this simple reality and work together. The best way is to enter into global negotiations. We appeal to those few countries that still have reservations to show goodwill and magnanimity.
Malaysia also believes that meaningful co-operation need not be confined between the developed and the developing countries. Substantial gains are in store for South-South co-operation - that is, between and among the developing countries themselves. Arguably, while most developing countries share somewhat similar levels of development and are competitive in their efforts, there remains among them, this is not true of developing countries. This provides opportunities for meaningful and mutually beneficial co-operation among the developing countries themselves. Malaysia has been a prime mover in the call for accelerated South-South co-operation· We welcome the establishment of the South Commission headed by Mr. Julius Nyerere former President of Tanzania, and look forward to the early commencement of work by the Commission and its recommendations for specific projects for South-South co-operation.
In recent years some institutions of multilateralism have been under increasing attacks by a few - bringing in vogue the description that there is now a retreat from multilateralism". However the "retreat" has not brought about solutions to the many problems confronting the international community. On the contrary, it has exacerbated these problems. To our minds, the attainment of a stable and secure world must be accomplished through a genuine search for solutions - through meaningful multilateral co-operation. 
While we accept that there are various areas of institutional imperfection in the United Nations, as well as in other international forums, the answer to that problem lies neither in being oblivious to those weaknesses nor in ignoring or denigrating the United Nations and the process of multilateralism in general. To begin with we should search objectively for a solution to the financial crisis that has beset the Organization. Some momentum towards alleviating that financial crisis was achieved during the forty-first session of the General Assembly with the adoption by consensus of a resolution that laid down the basis for further efforts. It must be emphasized, however, that we should not run away from our common responsibility regarding the proper functioning of the Organization. It is to be hoped that our deliberations on this important issue during the current session will be directed primarily towards ensuring the financial stability of the United Nations.
We cannot overstate the importance of the interests and concerns of mankind that require attention by the United Nations nor the crucial role that the Organization can play in achieving world peace, progress and harmony in the next millennium. We must renew our commitment to the purposes and principles of the Charter, which represent the collective will and wisdom of our founding fathers and which, remain more than ever relevant to the resolution of the problems of mankind and of the contemporary world.
